Citation Nr: 0429936	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  03-02 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date earlier than May 15, 
2002, for the assignment of a 20 percent evaluation for a 
right shoulder disability.

2.  Entitlement to an effective date earlier than May 15, 
2002, for the grant of service connection for a right elbow 
disability.

3.  Entitlement to an effective date earlier than May 15, 
2002, for the grant of service connection for a left elbow 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States Air 
Force from January 1975 to December 1980.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 2002 rating decision issued by a Department of 
Veterans Affairs Regional Office (RO) that increased the 
appellant's disability rating for his right shoulder 
disability to 20 percent, effective May 15, 2002, and granted 
service connection for right and left elbow disabilities, 
also effective from May 15, 2002.


FINDINGS OF FACT

1.  In March 1981, the veteran filed a claim of service 
connection for a right shoulder injury; no other disability 
was claimed.

2.  The appellant underwent a VA medical examination in April 
1981; he complained of right shoulder pain and medical 
examination revealed normal joints except for some right 
shoulder tenderness.

3.  By a rating decision issued in May 1981, service 
connection for a right shoulder disability was granted; a 
noncompensable evaluation was assigned, effective December 
23, 1980.  The appellant was notified of the rating decision 
in June 1981, but he did not appeal that decision.

4.  The appellant submitted a claim for an increased 
evaluation for the right shoulder in September 1991; the 
claim was denied by a rating decision issued in March 1992.  
The appellant was notified of the rating decision in that 
same month, but he did not appeal that decision.

5.  The RO received a claim from the veteran on May 15, 2002; 
he mentioned elbow injury in service.

6.  After the appellant was afforded a VA medical examination 
in August 2002, the RO granted an increased evaluation of 20 
percent for the right shoulder and granted service connection 
for right and left elbow disabilities, assigning a 10 percent 
evaluation for each elbow.  The effective date assigned for 
each of these actions was May 15, 2002; the date of the 
rating action was August 30, 2002.

7.  No claim for service connection for elbow disability was 
received prior to May 15, 2002.

8.  There is no clinical evidence of record that the level of 
severity of appellant's right shoulder disability changed 
after the 1992 rating decision and prior to August 15, 2002.


CONCLUSIONS OF LAW

1.  The criteria for assigning an effective date earlier than 
May 15, 2002 for the grant of a 20 percent rating for right 
shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.155, 3.157, 3.159, 3.321(b), 3.400, 4.71a (2004).

2.  The criteria for assigning an effective date earlier than 
May 15, 2002 for the grant of service connection for right 
elbow disability have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.155, 3.159, 3.303, 3.309, 3.400 (2004).

3.  The criteria for assigning an effective date earlier than 
May 15, 2002 for the grant of service connection for left 
elbow disability have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.155, 3.159, 3.303, 3.309, 3.400 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Effective Date Claims

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a).  The effective date of an increase in 
disability compensation is the earliest date as of which it 
is factually ascertainable that an increase in disability has 
occurred if a claim is received within one year of such date.  
Otherwise, the effective date is the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  

Once a formal claim for compensation has been allowed, 
receipt of a report of examination or hospitalization by VA 
or uniformed services will be accepted as an informal claim 
for increased benefits.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim, only when such reports relate to examination or 
treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157.

Evidence

In March 1981, the appellant submitted a claim of service 
connection for a right shoulder injury; no other disability 
was claimed.  The appellant underwent a VA medical 
examination in April 1981; he reported an in-service injury 
to his right shoulder and complained of right shoulder pain.  
He described the pain as intermittent, occurring especially 
after heavy work.  Medical examination revealed slight 
tenderness on full abduction of the right shoulder and normal 
range of movement.  Radiographic examination of the right 
shoulder revealed no pathologic changes.  All other joints 
were within normal limits with normal motor testing, sensory 
testing and reflexes.

By a rating decision issued in May 1981, service connection 
for the right shoulder disability was granted.  The RO 
assigned a noncompensable evaluation; the effective date for 
the grant was December 23, 1980, the day after the 
appellant's release from active duty.  The RO sent the 
appellant a June 1981 notification letter to the address 
listed on the appellant's March 1981 VA Form 21-526, but he 
did not appeal the May 1981 rating decision.  See 38 C.F.R. 
§ 19.118 (1980) (a claimant has one year to express 
disagreement and thereby initiate an appeal).  

In September 1991, the appellant submitted a VA Form 21-4138 
and asked, in part, for a reevaluation of his right shoulder 
disability; there was no mention of any elbow disorder.  The 
appellant underwent VA medical examination in October 1991; 
he complained of intermittent right shoulder pain and denied 
neurologic symptoms or significant joint pain.  On medical 
examination, there was no weakness or evidence of a rotator 
cuff tear.  The examiner detected a slight impingement.  
Radiographic examination was negative for any right shoulder 
deformity.  The RO denied the appellant's right shoulder 
increased rating claim by a rating decision issued in March 
1992.  The appellant was notified of the rating decision in 
March 1992, but he did not appeal that decision.  See 
38 C.F.R. § 19.129 (1991).  The notice letter was sent to the 
address listed on the VA Form 21-4138 submitted by the 
appellant in September 1991.

The RO received a written statement from the appellant on May 
15, 2002, in which he stated that he had been in a jeep 
accident in service and had suffered injuries to his lower 
back, elbows and shoulders.  The RO construed this as a claim 
of service connection for elbow disability, among other 
things.  The appellant underwent a VA medical examination in 
August 2002; the appellant reported that he had fallen on his 
back, right shoulder and right elbow when he was thrown from 
a jeep.  He reported constant right shoulder pain and very 
slight pain in the elbows.  On physical examination, the 
right shoulder blade was tender on deep palpation.  The 
appellant demonstrated limited right shoulder motion with 
pain on motion.  The examiner diagnosed osteoarthritis of the 
right shoulder and both elbows.  This is the first diagnosis 
of any elbow disorder of record.  The examiner also opined 
that the appellant's chronic elbow disability was related to 
his military service.  

The RO issued a rating decision in August 2002 by which 
service connection for each elbow disability was granted and 
an increased rating of 20 percent for the right shoulder 
disability was granted.  The effective date for each of these 
three actions was May 15, 2002.  The appellant contends that 
he is entitled to an effective date of April 22, 1981, the 
date of an earlier VA medical examination.  As the RO 
assigned an effective date of May 15, 2002, for the grant of 
a 20 percent evaluation for the right shoulder disability, as 
well as the grants of service connection for the right and 
left elbow disabilities, the initial inquiry concerns whether 
there was a claim for entitlement to an increased evaluation 
or service connection for either elbow filed before the 
current effective date of the grants in May 2002.  

The Board notes that the appellant has asserted that he did 
not receive notices of the various denials of his claims for 
compensation the VA has stated were sent.  However, there is 
a presumption of regularity that attaches to the 
administrative government process of mailing that the 
appellant has not rebutted.  See Warfield v. Gober, 10 Vet. 
App. 483, 486 (1997); Rosler v. Derwinski, 1 Vet. App. 241, 
241 (1991).  The Board notes that the address to which the 
June 1981 notice letter was mailed was the same address as 
that on the March 1981 application for benefits.  Further, 
there is nothing to suggest that the mailing of the VA Form 
21-8332a (with appellate rights on the reverse side) to the 
appellant in June 1981 was returned.  In addition, the 
address to which the March 1992 notice letter was mailed was 
the same address as that on the veteran's September 1991 
application for benefits.  Further, there is nothing to 
suggest that the mailing of the notice letter (with attached 
VA Form 1-4107 describing his procedural and appellate 
rights) to the appellant in March 1992 was returned as 
undelivered.  The appellant's statements that he did not 
receive notice, without any supporting documentation that the 
VA's mailing practices were irregular, does not meet the 
"clear and convincing" burden required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307, 309 (1992).

Right Shoulder Claim

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§ 3.400(o)(2) are applicable only where an increase in 
disability precedes a claim for an increased disability 
rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) 
applies.  See Harper v. Brown, 10 Vet App 125, 126 (1997).  
Thus, three possible dates may be assigned depending on the 
facts of the case:

(1) if an increase in disability occurs 
after the claim is filed, the date that 
the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability precedes 
the claim by a year or less, the date 
that the increase is shown to have 
occurred (factually ascertainable) (38 
C.F.R. § 3.400(o)(2));

(3) if an increase in disability precedes 
the claim by more than a year, the date 
that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.  

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  
38 C.F.R. §§ 3.155, 3.400(o)(2).

In this case, the RO, in an August 2002 rating decision, 
granted a disability evaluation of 20 percent for the 
appellant's right shoulder disability, effective from May 15, 
2002.  The appellant contends that his entitlement to a 20 
percent evaluation for his right shoulder disability should 
be effective at an earlier date.  As previously noted, the 
initial inquiry concerns whether there was a claim for 
entitlement to an increased evaluation filed before the 
current effective date of the grants in May 2002.

Determining the date of claim in this instance requires 
review of the procedural history of the appellant's claim.  
The RO granted service connection for a right shoulder 
disability in a May 1981 rating decision.  The May 1981 
rating decision assigned an initial noncompensable evaluation 
for the right shoulder disability.  The appellant did not 
express disagreement or appeal the noncompensable evaluation.  
Thereafter, in a March 1992 rating decision, the RO continued 
the appellant's noncompensable evaluation for his service-
connected right shoulder disability.  Again, the appellant 
did not appeal that rating decision.  

If a claimant files an application for an increased rating 
with VA, and the claim is disallowed, he has the right to 
appeal that disallowance to the Board.  See, e.g., 
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302.  If the claimant does not initiate an appeal 
within one year, or if the claimant fails to perfect the 
appeal by filing a timely substantive appeal, or if the 
claimant initiates a timely appeal and the appeal is later 
withdrawn or denied, the disallowance becomes final.  See 
38 C.F.R. §§ 20.204, 20.302, 20.1100, 20.1103.  With 
exceptions not here applicable, any award based on a 
subsequently filed application for benefits can be made 
effective no earlier than the date of the new application.  
See 38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 
3.400(q), (r).  Therefore, since the veteran did not appeal 
it, the March 1992 rating action became final and no increase 
can be awarded prior to that date.

The appellant argues that his entitlement to the 20 percent 
evaluation arose at a date earlier than May 15, 2002.  In 
this case, it is not entirely clear from the record when 
entitlement to a higher disability evaluation arose.  The 
earliest clinical evidence dated after March 1992 that shows 
the severity of the appellant's right shoulder disability is 
the report of the August 2002 VA medical examination.  
However, the appellant indicated during that examination that 
his problems with pain and pain on use had been occurring 
before the examination.  He did not state that his symptoms 
had recently worsened.  The appellant reported that he 
received treatment at the University of Illinois; he had 
submitted some medical records concerning his back from that 
facility along with his May 15, 2002 written statement.  
However, these records do not mention the right shoulder.  No 
other pertinent medical evidence is of record.

Lacking evidence that there was any change in the level of 
right shoulder disability between the final March 1992 rating 
action and the August 2002 VA medical examination, the Board 
cannot assign an effective date earlier than the date of 
claim-May 15, 2002.  As discussed in Harper, the effective 
date of increase also depends upon when the increase in 
disability occurred.  If the increase in disability occurred 
after the date of claim, the effective date of the increased 
award cannot be earlier than the date of the increase in 
disability.  The Board finds that it was not factually 
ascertainable the appellant's right shoulder disability had 
worsened prior to August 15, 2002.  

In summary, the appellant has been provided the most generous 
effective date for his 20 percent rating, the date his claim 
was received rather than the date of the August 2002 
examination.  Therefore, since the RO assigned an even 
earlier effective date of May 15, 2002, based on the date of 
the claim rather than the date the increase was factually 
ascertained, the Board concludes that the appellant is not 
entitled to an effective date prior to May 15, 2002, for an 
increased rating of 20 percent for the right shoulder 
disorder.

Elbow Claims

As noted above, when a claim for service connection benefits 
is filed within a year of the veteran's separation from the 
service, the effective date of an award of disability 
compensation is the date following separation from active 
service.  However, in this instance, the appellant's initial 
claim for service connection for any elbow condition was not 
filed until May 2002, more than twenty years after his 
separation from service.  The VA Form 21-256 submitted by the 
appellant in March 1981 contains no mention of any elbow 
disorder.  The appellant did not mention any elbow disorder 
during the April 1981 VA medical examination.  Nor did he 
mention any elbow disability in his September 1991 claim for 
increase or during the October 1991 VA medical examination.  
Although he mentioned elbow injury when filing a March 1981 
report of accidental injury related to his right shoulder 
claim, he did not suggest that he had residual disability as 
a result of such elbow injury.  Consequently, even the March 
1981 report may not be construed as a claim of service 
connection for chronic elbow disability.  Accordingly, the 
Board finds no basis upon which to award an effective date 
earlier than the date of receipt of the first claim of 
service connection for elbow disability-May 15, 2002.  See 
38 U.S.C.A. § 5110(a).

The Board concludes that, under the law, the effective date 
in this case cannot be earlier than the date the claim that 
was subsequently granted was received, May 15, 2002, even if, 
assuming arguendo, the evidence of record indicates injury to 
the appellant's elbows in service.  As stated above, the 
general effective date provisions of an award of disability 
compensation based on an original claim for direct service 
connection or a claim reopened after final disallowance shall 
be the day following separation from active service or the 
date entitlement arose, if the claim is received within one 
year after separation from service; otherwise, it shall be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  
Because the date of the VA medical examination in August 2002 
is the date that it was first medically determined that the 
appellant had a diagnosis of elbow osteoarthritis that was 
etiologically related to service and because the appellant 
first submitted his claim for benefits in May 2002, the 
earliest date that may be assigned is May 15, 2002.  Nothing 
in the pertinent statute or regulations provides for any 
earlier date than that assigned by the RO.

II.  Veterans Claims Assistance Act of 2000

The Board has considered the applicability of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106- 475, 
114 Stat. 2096, (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  VA has 
also issued final regulations to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45,620-32. (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2004).  There is no 
outstanding information or evidence needed to substantiate 
any claim in this case.  The appellant submitted claims for 
an increased rating and for service connection in May 2002.  
His service-connected disability was increased to 20 percent 
and service connection was granted for bilateral elbow 
disabilities in August 2002, effective as of May 15, 2002.  
He has expressed his disagreement with that effective date.  
The necessary information to complete his application for 
earlier effective dates is of record.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. 
§ 5103(a) (West 2002).  In those cases where notice is 
provided to the claimant, a second notice is to be provided 
to advise that, if such information or evidence is not 
received within one year from the date of such notification, 
no benefit may be paid or furnished by reason of the 
claimant's application.  38 U.S.C.A. § 5103(b) (West 2002).  
In addition, 38 C.F.R. § 3.159(b), details the procedures by 
which VA will carry out its duty to assist by way of 
providing notice.

The RO initially wrote to the appellant regarding the issues 
of an increased rating for his service-connected right 
shoulder disability and service connection for his elbows in 
July 2002.  The appellant was informed of the evidence needed 
to establish an increased rating; he was also informed of the 
evidence needed to establish service connection.  He was 
asked to identify any outstanding evidence that could be 
obtained to support his claims.  He was also advised to 
submit evidence that he had in his possession.  He was 
informed of what VA would do to assist him and what actions 
he himself should take to support his claim.

The RO granted the appellant's claims for an increased rating 
and service connection in August 2002.  The appellant 
submitted his Notice of Disagreement (NOD) with the effective 
dates established.  He presented additional argument in 
support of his contentions that he should receive 
compensation from the date of the April 1981 VA medical 
examination.

The December 2003 Statement of the Case (SOC) informed the 
appellant that his previous claim for an increased rating was 
denied in March 1992.  The appellant did not appeal the 
decision and it had become final.  The SOC provided a further 
discussion of the evidence of record in support of the 
current claims.  The appellant was informed that the evidence 
did not support a finding of entitlement to a 20 percent 
evaluation prior to May 15, 2002, and that VA had received no 
claim for service connection for any elbow condition prior to 
that date.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  The Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); see also VAOPGCPREC 8-2003.

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e). This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by VA or the appellant.  The 
appellant has not identified any additional evidence that 
could be obtained to support any one of his claims.  He has 
expressed his opinion as to what the effective date should be 
for his 20 percent rating and as to what the effective date 
should be for the grants of service connection for the elbow 
disabilities.

As noted above, the appellant has not alleged that there is 
any outstanding evidence that would support his contentions.  
Rather, he argues what he believed his compensation status to 
be in 1981.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2).


ORDER

Entitlement to an effective date earlier than May 15, 2002, 
for a 20 percent rating for the appellant's service-connected 
right shoulder disability is denied.

Entitlement to an effective date earlier than May 15, 2002, 
for the grant of service connection for the appellant's right 
elbow disability is denied.

Entitlement to an effective date earlier than May 15, 2002, 
for the grant of service connection for the appellant's left 
elbow disability is denied.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



